Citation Nr: 0328690	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  02-19 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a neck (cervical 
spine) disorder.  

4.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for an 
eye disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from July 1971 to September 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in New Orleans, Louisiana.  

The issues of entitlement to service connection for low back 
and neck (cervical spine) disorders, as well as service 
connection for an eye disorder, will be addressed in the 
Remand portion of this decision.


FINDINGS OF FACT

1.  Sebaceous cysts of the face, neck, back, and groin had 
their origin inservice.  

2.  The RO denied entitlement to service connection for an 
eye disorder in April 1976.  The veteran was notified of this 
decision in May 1976 and did not perfect his appeal.  

3.  Evidence submitted since the May 1976 rating decision 
bears directly or substantially upon the issue at hand, is 
not duplicative or cumulative, and must be considered in 
order to fairly decide the merits of the claim.



CONCLUSIONS OF LAW

1.  Sebaceous cysts of the neck, face, back, and groin were 
incurred inservice.  38 U.S.C.A. § 1110 (West 2002).  

2.  Evidence received since April 1976 decision is new and 
material and the veteran's claim for service connection for 
an eye condition is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  In this case, VA's 
duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the August 2001 and March 
2002 rating determinations and the September 2002 SOC 
informed the appellant of the information and evidence needed 
to substantiate this claim.  Furthermore, in a September 2001 
letter, the RO informed the veteran of the VCAA.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The veteran was also afforded a VA 
skin examination during the course of the appeal.  Moreover, 
the veteran appeared at a hearing before the undersigned Law 
Judge in April 2003.  VA has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

Skin Disorder

A review of the veteran's service medical records reveals 
that he was issued a profile for moderate pseudofolliculitis 
barbae in August 1973.  In September 1973, the veteran was 
given a shaving waiver.  In November 1973, the veteran was 
again seen with complaints of pseudofolliculitis barbae and 
grade 2 acne.  In January 1974, the veteran was noted to have 
a rash on his left back and shoulder.  It was a small well-
defined area with some flaking.  A diagnosis of probable 
tinea was rendered at that time.  

In April 1974, the veteran was found to have mild 
pseudofolliculitis barbae with 2nd degree acne.  In May 1974, 
the veteran was again found to have pseudofolliculitis 
barbae, which he reported that he was self-medicating.  New 
shaving profiles were again issued in December 1974, January 
1975, and March 1975 for pseudofolliculitis barbae.  

At the time of the veteran's September 1975 service 
separation examination, normal findings were reported for the 
skin, head, face, neck, ands scalp.  

At the time of a March 1976 VA examination, the veteran was 
noted to only have a large birth mark on his chest when 
reporting about the skin.  

In October 2000, the veteran requested service connection for 
pseudofolliculitis barbae and an acne condition.  The veteran 
reported that he had these conditions inservice and that he 
still had them to this day.  

In July 2001, the veteran was afforded a VA examination.  The 
veteran was noted to have been in the service from 1971 to 
1975.  He was self-employed as a barber.  The veteran had 
multiple abscesses on his face, neck, and arms.  The veteran 
reported that he started getting these conditions a few years 
after he separated from service.  He stated that he often got 
these boils on the back of his neck, chest, left forearm, 
groin, and face.  He noted that he was receiving treatment 
from a dermatologist but that it did not help.  

Physical examination revealed that the veteran had a 
sebaceous cyst in the posterior neck, two of them, which were 
visible on the back.  There was no ulceration.  There was 
also no associated nervous manifestation.  In the groin on 
the right side there was one abscess, approximately 1/2 inch by 
1/2 inch.  This was noted to be draining.  The examiner found 
that the veteran had multiple sebaceous abscesses on the 
neck, back, and groin, with infection.  

In an August 2001 addendum, the examiner indicated that the 
veteran had multiple sebaceous cysts of the face, neck, and 
back.  It was the examiner's opinion that the veteran's cysts 
were directly related to the conditions that he was treated 
for inservice.  

At the time of a November 2001 outpatient visit, the veteran 
was diagnosed as having sycosis barbae of fungal etiology.  

At his April 2003 hearing before the undersigned Law Judge, 
the veteran testified that he was a barber and that he 
initially self-medicated and then sought out the help of a 
dermatologist.  

At the time of the hearing, the veteran submitted treatment 
records showing diagnoses of pseudofolliculitis, acne 
vulgaris, and follical vulgaris from November 2000 forward.  

Service connection for sebaceous cysts of the neck, face, 
back, and groin is warranted.  The veteran was treated for 
various skin problems inservice, including pseudofolliculitis 
barbae and acne.  The Board does note that normal findings 
were reported for the skin, head, face, and neck, at the time 
of the veteran's September 1975 service separation 
examination and that there were no skin problems reported in 
the years immediately following service.  However, the 
veteran's profession is a barber and he has testified that he 
self-medicated throughout the years.  Moreover, at the time 
of his July 2001 VA examination, the veteran was found to 
have sebaceous cysts of the face, neck, back, and groin.  
Furthermore, in an August 2001 addendum, the VA examiner 
indicated that the veteran's cysts were directly related to 
the conditions that he was treated for inservice.  

Based upon the VA examiner's opinion, service connection is 
warranted for sebaceous cysts of the face, neck, back, and 
groin.  

Eye Disorder

As to the issue of whether new and material evidence has been 
submitted to reopen the claim of service connection for an 
eye condition, the Board notes that new regulations have 
recently been placed into effect with respect to 
determinations as to whether new and material evidence has 
been submitted to reopen a claim for service connection.  
These regulations apply to claims filed subsequent to August 
29, 2001.  As this claim was received prior to this time, it 
is governed by the laws and regulations addressed below.

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, the claim will be 
reopened, and the claim decided upon the merits.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

The Court has also held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A review of the record demonstrates that at the time of the 
April 1976 denial, the RO had before it the veteran's service 
medical records and the results of a March 1976 VA 
examination.  

The veteran's service medical records reveal that he was 
treated for several eye problems inservice, including removal 
of a foreign object from his left eye, and conjunctivitis on 
several occasions.  

At the time of the March 1976 VA eye examination, the veteran 
was noted to have worn eyeglasses for far-sightedness.  He 
did not use any eye drops and had no other symptoms referable 
to his eyes.  

Examination performed at that time revealed visual acuity of 
20/20 in both eyes with glasses.  External eye examination 
was normal.  The medial were clear and the discs and macula 
appeared within normal limits.  There was no evidence of 
photophobia at that time.  It was the examiner's impression 
that the veteran had refractive error, which could be fully 
corrected with glasses, and a normal eye examination.  

In denying service connection for an eye condition, the RO 
noted that the veteran's vision was 20/20, bilaterally, at 
the time of his induction examination.  The RO further 
observed that in May 1972, the veteran was found to have a 
foreign body in his left eye.  The eye was irrigated and the 
foreign body was removed.  The RO also noted that in December 
1973, the veteran was diagnosed with early conjunctivitis in 
the right eye and that he was seen for a burning sensation in 
his left eye in January 1974.  The RO also found that at the 
time of an April 1975 examination, a questionable tearing  of 
the left eye was reported, with the examiner rendering a 
diagnosis of questionable iritis.  

The RO further noted the results of the March 1976 VA 
examination, including the diagnoses of refractive error, 
fully corrected with glasses, and the normal eye examination.  
The RO denied service connection for an eye disorder, finding 
that refractive error was a constitutional or developmental 
abnormality and not a disability under the law.  

Evidence received subsequent to the April 1976 rating 
determination includes VA treatment records showing treatment 
for conjunctivitis in August 1977, questionable 
conjunctivitis in August 1978, conjunctivitis in June 1997, 
and blepharitis in November 1999.  

At this April 2003 hearing, the veteran also testified as to 
having been treated for conjunctivitis following service.  

The Board finds that the evidence added to the record since 
the April 1976 determination directly addresses the issue on 
appeal.  The veteran has been treated on more than several 
occasions for conjunctivitis, which was originally diagnosed 
inservice.  The reason for the previous denial was that the 
veteran had had a normal eye examination at the time of the 
March 1976 VA examination. 

The newly added evidence, being neither duplicative nor 
cumulative, bears directly and substantially upon the issue 
at hand, and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a). 



ORDER

Service connection for sebaceous cysts of the face, neck, 
back, and groin is granted.  

New and material evidence to reopen a claim for service 
connection for an eye disorder has been submitted, to that 
extent only, the appeal is granted.


REMAND

Based upon the reopening of the claim of service connection 
for an eye disorder, additional development is warranted.   

As to the issues of entitlement to service connection for low 
back and neck (cervical spine) disorders, the Board notes 
that the veteran was treated inservice for back and neck 
problems.  Moreover, the veteran has reported and testified 
as to having had continuous neck and low back problems since 
his period of service.  The veteran has also currently been 
found to have both cervical and lumbar spine disorders.  
Furthermore, in a December 2002 report, the veteran's private 
physician, V. D., M.D., noted that the veteran had had back 
pain since 1972 and that his back pain had increased in 
severity as a result of the activities he performed as a 
barber.  

The veteran has also not been afforded a VA examination for 
his neck or back during the course of this appeal.  

Further, with regard to the duty to notify, in a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development, the RO must take 
appropriate action to fully notify and assist the veteran 
consistent with the VCAA and the current case law.  

Accordingly, the is case is remanded for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice and duty 
to assist obligations have been satisfied 
in accordance with the VCAA, 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), as 
well as the recent decision in Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, and any other 
applicable legal precedent.

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of any current neck 
and low back disorder.  All necessary 
tests and studies should be performed and 
all findings should be reported in 
detail.  The claims folder must be made 
available to the examiner.  The examiner 
is requested to render an opinion as to 
whether it is at least as likely as not 
that any current neck or low back 
disorder is related to the veteran's 
period of service.  

3.  The RO should schedule the veteran 
for a VA eye examination to determine the 
nature and etiology of any current eye 
disorder.  All necessary tests and 
studies should be performed and all 
findings should be reported in detail. 
The claims folder must be made available 
to the examiner.  The examiner is 
requested to render an opinion as to 
whether it is at least as likely as not 
that any eye disorder is related to the 
veteran's period of service.  

4.  Pursuant to 38 C.F.R. § 3.655 (2003), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied.  This Remand serves as notice of 
the regulation.

5.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

If upon completion of the above development, the claims 
remain denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2001) (Historical and Statutory 




Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                     
______________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



